Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 10 and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. A subsequent search has discovered Hull (20170337747) and Benko (US 20160371884) which teach the newly added amendments. All other arguments are based on dependency. See rejection below. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-2, 4, 10-11, 13 and 19-21  is/are rejected under 35 U.S.C. 103 as being unpatentable over Hull (20170337747) in view of Benko (US 20160371884).
Regarding claim 1, Hull teaches a method for presenting augmented reality (AR) data, comprising: obtaining position information of an AR device when it is detected that a position corresponding to the position information is located within a position range of a target reality area obtaining special effect data of a virtual object associated with the target reality area (e.g. the augmented reality platform may include location and/or movement tracking functionality, such as global positioning system (GPS) or triangulation positioning functions, which can identify the position or location of the user device and monitor movement and/or changes in the location of the user device. The augmented reality scene being added to pictures or video can then be modified based on the movement of the user device. In some embodiments, the augmented reality platform may identify when a user is moving forward, backward, sideways, etc. with regard to a view being captured by the user device and may then modify the augmented reality scene as appropriate based on the identified movement. For example, in some instances, the augmented reality scene can change as the user goes closer to or further away from the scene being captured and/or the augmented reality scene can continue to develop as the user walks or pans a user device camera. In some instances, the movement of the user device may be used to trigger special effects or other scene changes, for example, including new virtual objects, animations, images, activity, or the like to be added within the scene- para. 18, 37 and fig. 3),
displaying, in the AR device based on the special effect data of the virtual object, the AR data comprising the special effect data of the virtual object (e.g. the movement of the user device may be used to trigger special effects or other scene changes, for example, including new virtual objects, animations, images, activity, or the like to be added within the scene- (para. 18).
Hull fails to teach wherein obtaining the special effect data of the virtual object associated with the target reality area comprises: detecting a shooting orientation of the AR device, wherein each virtual object is pre-bound to a shooting orientation range; and obtaining the special effect data of a virtual object associated with both the target reality area and the shooting orientation, wherein a pre-bound shooting orientation range of the virtual object associated with a shooting orientation comprises the shooting orientation of the AR device.
In the same field of AR/VR, Benko teaches wherein obtaining the special effect data of the virtual object associated with the target reality area comprises: detecting a shooting orientation of the AR device, wherein each virtual object is pre-bound to a shooting orientation range; and obtaining the special effect data of a virtual object associated with both the target reality area and the shooting orientation, wherein a pre-bound shooting orientation range of the virtual object associated with a shooting orientation comprises the shooting orientation of the AR device (e.g. the SRM can render computer-generated content for a precise viewpoint and orientation of device 1002, as well as a geometry of an environment of a user, so that the content appears correct for a perspective of the user. In one example, computer-generated content rendered from a viewpoint of the user can include virtual objects and effects associated with real geometry (e.g., existing real objects in the environment). The computer-generated content rendered from the viewpoint of the user view can be rendered into an off-screen texture. Another rendering can be performed on-screen. The on-screen rendering can be rendered from the viewpoint of projector 1004. In the on-screen rendering, geometry of the real objects can be included in the rendering. In some cases, color presented on the geometry of the real objects can be computed via a lookup into the off-screen texture. In some cases, multiple rendering passes can be implemented as general processing unit (GPU) shaders- para. 51). One of ordinary skill in the art could have a reasonable expectation of success to combine two like systems where both systems use AR/VR displays.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the invention of Hull with the features of viewpoint rendering as taught by Benko. The motivation would have been so that the content appears correct for a perspective of the user (para. 51).
Regarding claim 2, see the rejection of claim 1 above. Hull as modified by Benko further teach wherein obtaining the special effect data of the virtual object associated with the target reality area comprises at least one of: obtaining the special effect data of a virtual object whose corresponding geographic position in a real scene is located within the position range of the target reality area (Hull: para. 18, 37 and fig. 3) and Benko: para. 51). The same motivation to combine used in claim 1 above is applied herein. Since the claim states “or”, only one condition needs to be met.
Regarding claim 4, see the rejection of claim 2 above. Hull as modified Benko further teaches wherein detecting that the position corresponding to the position information is located within the position range of the target reality area comprises: responsive to that geographic coordinates of the position information fall within a geographic coordinate range of the target reality area, detecting that the position corresponding to the position information is located within the position range of the target reality area (Hull: para. 18, 37 and fig. 3) and Benko: para. 51).
Claim(s) 10-11, 13 recite(s) similar limitations as claim(s) 1-2, and 4 above, but in apparatus form. Therefore, the same rationale used in regards to claim(s) 1-2, and 4 is/are incorporated herein. Furthermore, Hull teaches an apparatus to carry out the invention (figs. 4-5).
Claim(s) 19-21 recites similar limitations as claim(s) 1-3 above, but with a computer readable medium for storing a program. Therefore, the same rationale used in regards to claim(s) 1-3 is/are incorporated herein. Furthermore, Hull teaches a computer readable medium (para. 52).

Claim(s) 3, 5-6, 12, 14-15 and 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hull (20170337747) in view of Benko (US 20160371884) as applied to claim 1 above, in view of Valdivia (US 20180095635).
Regarding claim 3, see the rejection of claim 2 above. Hull as modified Benko fails to teach special effects of objects located within a subregion of an target area but fails to explicitly teach wherein obtaining the special effect data of the virtual object whose corresponding geographic position in the real scene is located outside the position range of the target reality area comprises: obtaining the special effect data of a virtual object whose corresponding geographic position in the real scene is located outside the position range of the target reality area and which meets a preset condition, wherein the preset condition comprises at least one of: a distance from the corresponding geographic position of the virtual object in the real scene to the target reality area is within a set distance range; or a shooting orientation of the AR device is within a set orientation range.
In the same field of AR/VR, Valdivia teaches wherein obtaining the special effect data of the virtual object whose corresponding geographic position in the real scene is located outside the position range of the target reality area comprises: obtaining the special effect data of a virtual object whose corresponding geographic position in the real scene is located outside the position range of the target reality area and which meets a preset condition, wherein the preset condition comprises at least one of: a distance from the corresponding geographic position of the virtual object in the real scene to the target reality area is within a set distance range; or a shooting orientation of the AR device is within a set orientation range. However, distance measurement is nothing more than a variable value and it would be obvious to one skilled since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272,205 USPQ 215 (CCPA 1980). If the system design allows special effects on object within certain distance/region values, it would be obvious to one skilled to set the value for desired outcomes/effects for the accurate realism to the user.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the invention of Valdivia with the features of variable distance values. The motivation would have been to give the user a more realistic immersive experience based on near and far objects and their relative distances. One of ordinary skill in the art could have a reasonable expectation of success to combine two like systems where both systems use AR/VR.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the invention of Hull as modified Benko with the features of distance measurements as taught by Valdivia. The motivation would have been to set the mood or otherwise enhance the experience. (para. 157). 
Regarding claim 5, see the rejection of claim 3 above. Hull as modified Benko and Valdivia further teaches wherein detecting that the position corresponding to the position information is located within the position range of the target reality area comprises: responsive to that geographic coordinates of the position information fall within a geographic coordinate range of the target reality area, detecting that the position corresponding to the position information is located within the position range of the target reality area (Valdivia: para. 110).
Regarding claim 6, see the rejection of claim 2 above. Hull as modified Benko and Valdivia further teach wherein detecting that the position corresponding to the position information is located within the position range of the target reality area comprises: based on the position information of the AR device and information of the corresponding geographic position of the virtual object in the real scene, determining a distance between the AR device and the corresponding geographic position of the virtual object in the real scene; and responsive to that a determined distance is less than a set distance threshold, determining that the position corresponding to the position information is located within the position range of the target reality area (e.g. an intent may be predicted when the focal point gets within a threshold distance of the boundary of the hit target- Valdivia: para. 110 and 127). It is implied a threshold distance can be less than or greater than a set value by the system designer.
Claim(s) 12 and 14 recite(s) similar limitations as claim(s) 3 and 5 above, but in apparatus form. Therefore, the same rationale used in regards to claim(s) 3 and 5 is/are incorporated herein. Furthermore, Hull teaches an apparatus to carry out the invention (figs. 4-5).
Claim(s) 15 recite(s) similar limitations as claim(s) 6 above, but in apparatus form. Therefore, the same rationale used in regards to claim(s) 6 is/are incorporated herein. Furthermore, Hull teaches an apparatus to carry out the invention (figs. 4-5).
Claim(s) 22 recites similar limitations as claim(s) 5 above, but with a computer readable medium for storing a program. Therefore, the same rationale used in regards to claim(s) 5 is/are incorporated herein. Furthermore, Hull teaches a computer readable medium (para. 52).
Claim(s) 23 recites similar limitations as claim(s) 5 above, but with a computer readable medium for storing a program. Therefore, the same rationale used in regards to claim(s) 5 is/are incorporated herein. Furthermore, Hull teaches a computer readable medium (para. 52).
Claim(s) 24 recites similar limitations as claim(s) 6 above, but with a computer readable medium for storing a program. Therefore, the same rationale used in regards to claim(s) 6 is/are incorporated herein. Furthermore, Hull teaches a computer readable medium (para. 52).

Claim(s) 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hull (20170337747) in view of Benko (US 20160371884) as applied to claim 1 above, in view of Choudhuri (US 20200364901 A1).
Regarding claim 8, see the rejection of claim 1 above. As can be seen above, Hull as modified by Benko teach/es all the limitations of claim 8 except wherein obtaining special effect data of the virtual object associated with the target reality area comprises: obtaining pose data of the AR device in a real scene; and based on the pose data of the AR device in the real scene and pose data of the virtual object in a three-dimensional scene model used for representing the real scene, determining the special effect data of the virtual object associated with the target reality area.
In the same field of AR/VR, Choudhuri teaches wherein obtaining special effect data of the virtual object associated with the target reality area comprises: obtaining pose data of the AR device in a real scene; and based on the pose data of the AR device in the real scene and pose data of the virtual object in a three-dimensional scene model used for representing the real scene, determining the special effect data of the virtual object associated with the target reality area (e.g. the pose of a user or a device worn by the user can be used to enhance or augment the user's real or physical environment with virtual content- para. 2). One of ordinary skill in the art could have a reasonable expectation of success to combine two like systems where both systems use AR/VR. It’s easy for one skilled to envision using the pose data of Choudhuri with the position data of Valdivia to achieve a desired special effect for an object.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the invention of Hull as modified by Benko with the features of a device pose as taught by Choudhuri. The motivation would have been o reduce the compute, power and thermal requirements imposed on such devices (para. 5).
Claim(s) 17 recite(s) similar limitations as claim(s) 8 above, but in apparatus form. Therefore, the same rationale used in regards to claim(s) 8 is/are incorporated herein. Furthermore, Hull teaches an apparatus to carry out the invention (figs. 4-5).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD BUTTRAM whose telephone number is (571)270-1540.  The examiner can normally be reached on M-F 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TODD BUTTRAMPrimary ExaminerArt Unit 2613



/TODD BUTTRAM/Primary Examiner, Art Unit 2613